                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


   RENE D. EDWARDS,                 1:13-cv-00214-NLH-JS

                 Plaintiff,         OPINION

          v.

   STATE OF NEW JERSEY, et al.,

                 Defendants.


APPEARANCES:

RENE D. EDWARDS
411 EAST GIBBSBORO ROAD
SUITE 110
LINDENWOLD, NJ 08021

     Appearing pro se

TASHA MARIE BRADT
STATE OF NEW JERSEY
OFFICE OF THE ATTORNEY GENERAL
25 MARKET STREET
P.O. BOX 112
TRENTON, NJ 08625

     On behalf of Defendants

HILLMAN, District Judge

     This case concerns claims by Plaintiff that Defendants

violated his constitutional rights when he was beaten and raped

by his cellmate in South Woods State Prison in Bridgeton, New

Jersey.   On April 27, 2018, this Court granted Defendants’

motion for summary judgment, finding that Defendants were

entitled to judgment in their favor because Plaintiff had failed
to exhaust the administrative remedies that were available to

him, as he was required to do by 42 U.S.C. § 1997e(a) prior to

filing suit.    (Docket No. 128.)

     On December 11, 2018, Plaintiff filed a notice of appeal

with United States Court of Appeals for the Third Circuit.

(Docket No. 131.)    On May 1, 2019, the Third Circuit dismissed

Plaintiff’s appeal because it was untimely.    (Docket No. 133.)

The Third Circuit explained:

     The District Court entered its final order in the case on
     April 27, 2018. Appellant was required to file his notice
     of appeal with the District Court Clerk by Monday, May 28,
     2018, within the applicable thirty-day appeal period
     measured after entry of the judgment or order. See Fed. R.
     App. P. 4(a)(1)(A). See also Fed. R. App. P. 26(a)(1)(C)
     (a calculated period ending on a Saturday, Sunday, or legal
     holiday is extended to include the next day that is not a
     Saturday, Sunday, or legal holiday). Appellant’s notice of
     appeal, filed on December 11, 2018, was untimely. It is
     well-settled that “the timely filing of a notice of appeal
     is a jurisdictional requirement.” Bowles v. Russell, 551
     U.S. 205, 213-14 (2007). Accordingly, we lack jurisdiction
     over the appeal, and we do not reach the motions filed by
     Appellant.

(Id.)

     Currently pending before this Court are four motions filed

by Plaintiff:    (1) MOTION For Relief Of The Court's April 27,

2018 Order Granting Summary Judgment [134]; (2) MOTION To File,

New Federal Judge, Chief Of Federal [136]; (3) MOTION For Oral

Argument and Trial [137]; and MOTION For Oral Argument and Trial

[138].   For the reasons expressed below, all of Plaintiff’s

motions will be denied.

                                    2
     (1)    MOTION For Relief Of The Court's April 27, 2018 Order
            Granting Summary Judgment [134]

     Plaintiff’s motion for relief from the April 27, 2018

decision granting summary judgment in Defendants’ favor, which

Plaintiff brings pursuant to Fed. R. Civ. P. 60(b), presents two

arguments.    First, Plaintiff disagrees with the Court’s finding

that he was required to exhaust his administrative remedies

prior to bringing suit, and requests that the Court reinstate

his case.    Second, Plaintiff requests that the Court render its

decision void in order to reset the clock for his deadline to

appeal because he did not receive notice of the Court’s decision

until after the 30-day appeal deadline had already expired.      The

Court does not find either argument has merit.

     Rule 60(b) provides:

     (b) Grounds for Relief from a Final Judgment, Order, or
     Proceeding. On motion and just terms, the court may relieve
     a party or its legal representative from a final judgment,
     order, or proceeding for the following reasons:

            (1) mistake, inadvertence, surprise, or excusable
            neglect;

            (2) newly discovered evidence that, with reasonable
            diligence, could not have been discovered in time to
            move for a new trial under Rule 59(b);

            (3) fraud (whether previously called intrinsic or
            extrinsic), misrepresentation, or misconduct by an
            opposing party;


                                  3
            (4) the judgment is void;

            (5) the judgment has been satisfied, released, or
            discharged; it is based on an earlier judgment that
            has been reversed or vacated; or applying it
            prospectively is no longer equitable; or

            (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).    A Rule 60(b) motion “must be made within

a reasonable time--and for reasons (1), (2), and (3) no more

than a year after the entry of the judgment or order or the date

of the proceeding.”    Fed. R. Civ. P. 60(c)(1).

     As a primary matter, Plaintiff’s Rule 60(b) motion is

untimely.    Instead of filing a Rule 60(b) motion after the

Court’s decision, Plaintiff filed a notice of appeal.     Even

though Plaintiff filed his Rule 60(b) motion less than two

months after the dismissal of his appeal, it cannot be

considered to have been “made within a reasonable time” relative

to the Court’s April 27, 2018 Opinion and Order.    Plaintiff’s

Rule 60(b) motion was filed 410 days after this Court’s

decision.    Plaintiff’s decision to appeal that decision and

await the outcome of that appeal does not render his Rule 60(b)

motion in this Court timely.    See Moolenaar v. Government of

Virgin Islands, 822 F.2d 1342, 1348 (3d Cir. 1987) (finding the

plaintiffs’ Rule 60(b) motion not to “be made within a

reasonable time” even though plaintiffs brought their Rule

60(b)(6) motion six weeks after the district court’s judgment on


                                  4
remand from the Third Circuit because the motion was filed

almost two years after the district court’s initial judgment,

and “the reason for the attack upon that judgment was available

for attack upon the original judgment”).

     Even if the Court found Plaintiff’s Rule 60(b) motion to

“be made in a reasonable time,” the substantive bases for

Plaintiff’s motion are without merit.   First, Plaintiff argues

that the Court erred in rejecting his argument that he was not

required to exhaust his administrative remedies because such

remedies were not available to him.   Plaintiff’s argument

presents a simple disagreement with the Court’s analysis of

Plaintiff’s view on the issue, and does not serve as a basis for

reconsideration under Rule 60(b) because it does not present

“extraordinary circumstances.”   See Moolenaar, 822 F.2d at 1346

(“Rule 60(b) does not confer upon the district courts a

standardless residual of discretionary power to set aside

judgments,” and the “exercise of a district court's

discretionary power requires an extraordinary circumstance.”)

(citations omitted); Bierley v. Shimek, 153 F. App’x 87, 88–89

(3d Cir. 2005) (“Relief under Rule 60(b) is warranted only under

extraordinary circumstances.   Upon review of the record, and

without expressing an opinion as to the merits of the Bierley's

underlying claims, we discern no extraordinary circumstances to

warrant Rule 60(b) relief.   Bierley's motion for relief from

                                 5
judgment, though putatively based on ‘fraud and perjury by the

Court,’ is largely composed of vitriolic commentary on the

District Judge and his analysis of Bierley's claims.   In

substance, the motion reasserted arguments previously presented,

considered, and rejected in the proceedings. Disagreement with

the District Court's rulings, however vehemently presented, does

not constitute an extraordinary circumstance.”); Telfair v.

United States, 2018 WL 645965, at *3 (D.N.J. 2018) (finding that

a party’s “mere disagreement” with the court’s assessment of his

credibility did not show any extraordinary circumstances

warranting relief from the court’s judgment under Rule 60(b)).

     Second, Plaintiff argues that he did not timely appeal the

Court’s April 27, 2018 decision because he did not receive

notice of it until after his time to appeal had expired.

Plaintiff therefore asks the Court to reopen the case and reset

his time to appeal.

     The Court cannot provide such relief through a Rule 60(b)

motion.   Instead, Plaintiff’s request is governed by Rule

4(a)(6) of the Federal Rules of Appellate Procedure.   See Baker

v. U.S., 534 F. Supp. 2d 578, 583 (W.D. Pa. 2008), aff’d, 670

F.3d 448 (3d Cir. 2012) (explaining that although some courts

used to rely on Rule 60(b) as a basis for reinstating appellate

rights, “that practice is no longer viewed as permissible,” and

the “consensus view among federal courts is that Fed. R. App. P.

                                 6
4(a)(6) provides the exclusive remedy where a party’s time to

appeal a ruling has lapsed due to lack of notice”) (citing Poole

v. Family Court of New Castle County, 368 F.3d 263, 265–66 (3d

Cir. 2004)) (other citations omitted).

     Even if the Court were to construe Plaintiff’s motion as

being brought pursuant to Fed. R. App. P. 4(a)(6) instead of

Rule 60(b), Plaintiff’s motion still fails.    Under Fed. R. Civ.

P. 77(d), “Immediately after entering an order or judgment, the

clerk must serve notice of the entry, as provided in Rule 5(b),

on each party who is not in default for failing to appear.   The

clerk must record the service on the docket.   A party also may

serve notice of the entry as provided in Rule 5(b).”   Rule 77(d)

further provides, “Lack of notice of the entry does not affect

the time for appeal or relieve--or authorize the court to

relieve--a party for failing to appeal within the time allowed,

except as allowed by Federal Rule of Appellate Procedure

(4)(a).”

     Appellate Rule 4(a) provides a procedure for reopening the

time to file a notice of appeal when the party desiring to

appeal does not receive notice of the entry of the judgment or

order.   “In a civil case, [] the only way in which a party may

obtain relief based on a clerk's failure to serve notice of the

entry of a judgment or order is via Appellate Rule 4(a) . . . .”

Poole, 368 F.3d at 266.

                                 7
     Appellate Rule 4(a)(5) states in relevant part, “The

district court may extend the time to file a notice of appeal if

. . . a party so moves no later than 30 days after the time

proscribed by this Rule 4(a) expires. . . .”   Appellate Rule

4(a)(6) contains similar language:   “The district court may

reopen the time to file an appeal . . . if . . . the motion is

filed within 180 days after the judgment or order is entered or

within 7 days after the moving party receives notice of the

entry. . . .”

     “[R]elief under both Appellate Rules 4(a)(5) and 4(a)(6)

requires the filing of a motion, not just a notice of appeal.

We understand that this interpretation may lead to harsh results

under both rules, and it may be that it would be preferable to

treat a pro se notice of appeal as a motion under both rules.

But we believe that Appellate Rules 4(a)(5) and 4(a)(6) must be

read consistently, and thus we conclude that Rule 4(a)(6)

demands a motion.”   Poole, 368 F.3d at 269.

     Plaintiff’s current motion fails at every step:

     (1) On December 11, 2018, Plaintiff filed a notice of

appeal of this Court’s April 27, 2018 Opinion and Order with the

Third Circuit.   That filing does not constitute the required

Appellate Rules 4(a)(5) or 4(a)(6) motion.

     (2) After the Third Circuit dismissed Plaintiff’s appeal on

May 1, 2019, Plaintiff filed his Rule 60(b) motion on June 11,

                                 8
2019.   The Rule 60(b) motion does not constitute the required

Appellate Rules 4(a)(5) or 4(a)(6) motion.

     (3) As noted, even if the Court were to construe

Plaintiff’s Rule 60(b) motion as one brought under Appellate

Rules 4(a)(5) or (4)(a)(6), it was not filed “within 30 days

after the prescribed time” (Appellate Rule 4(a)(5)), or “within

180 days after the judgment or order is entered or within 7 days

after the moving party receives notice of the entry. . .”

(Appellate Rule 4(a)(6)).    Plaintiff’s Appellate Rule 4(a)(5)

motion was required to be filed within 60 days of the Court’s

April 27, 2018 decision.    Plaintiff’s Appellate Rule 4(a)(6)

motion was required to be filed seven days after he received

notice of the Court’s April 27, 2018 decision, or no later than

180 days after its docketing, which was October 24, 2018.

Plaintiff’s instant motion was filed on June 11, 2019 - well

outside of the time limits under Appellate Rules 4(a)(5) and

4(a)(6).

     (4) Even if Plaintiff’s motion was brought pursuant to

Appellate Rules 4(a)(5) and 4(a)(6) and it was timely filed,

Plaintiff does not state when he received notice of the Court’s

April 27, 2018 Opinion and Order.     Instead, Plaintiff simply

states he received notice after the 30-day appeal window had

already expired.   The Court notes that Plaintiff was represented

by counsel at the time of the Court’s decision, and Plaintiff

                                  9
does not state that counsel failed to receive notice of the

decision or failed to notify him of the decision. 1   Additionally,

relief under Appellate Rule 4(a)(6) requires that “the court

finds that no party would be prejudiced.”   Plaintiff has failed

to articulate how his current request would not prejudice

Defendants who received a dismissal of the claims them in April

27, 2018.

     Moreover, the date Plaintiff received notice of the Court’s

decision is directly relevant to whether Appellate Rules 4(a)(5)

and 4(a)(6) were available to Plaintiff at the time he became

aware of the Court’s decision.   Pro se litigants are afforded

greater leeway in the interpretation of their pleadings, but

there are limits to the procedural flexibility, and “[a]t the

end of the day, they cannot flout procedural rules - they must

abide by the same rules that apply to all other litigants.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir.

2013); see also McNeil v. United States, 508 U.S. 106, 113

(1993) (pro se litigants “must still plead the essential

elements of [their] claim and [are] not excused from conforming

to the standard rules of civil procedure,” and “we have never


1 Under Fed. R. Civ. P. 77(d), “Immediately after entering an
order or judgment, the clerk must serve notice of the entry, as
provided in Rule 5(b),” and Rule 5(b)(1) provides, “If a party
is represented by an attorney, service under this rule must be
made on the attorney unless the court orders service on the
party.”
                                 10
suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who

proceed without counsel. . . .”).    Other than stating that he

did not receive notice of the Court’s decision until after the

30-day appeal window expired, Plaintiff has not provided any

further explanation that would warrant the extraordinary relief

he now requests.   See, e.g., Cromwell v. Hancock, 2014 WL

5439783, at *3 (W.D. Pa. 2014) (“To the extent Plaintiff is

seeking equitable relief from this court with respect to the

various deadlines set forth in the Federal Rules of Appellate

Procedure, he provides no facts or circumstances that would

warrant such relief, assuming for the sake of argument that it

could be made available to him by this court.”).

     These rules “may appear harsh” to Plaintiff, but “the

apparent harshness of the rule[s] is mitigated somewhat by the

policy considerations which underlie [them].”    Baker, 534 F.

Supp. 2d at 582.   “[R]elief under Rule 4(a)(6) is not freely

available because it was designed not to unduly affect the time

when judgments become final.”   Id. (quoting Marcangelo v.

Boardwalk Regency, 47 F.3d 88, 90 (3d Cir. 1995)).    “By

providing a limited opportunity to reopen the time for appeal,

Rule 4(a)(6) balances the inequity of foreclosing appeals by

parties who do not receive actual notice of a dispositive order

against the need to protect the finality of judgments.”     Id.

                                11
(citation and quotation omitted).    Moreover, the appellate rules

in conjunction with Fed. R. Civ. P. 77(d), are “designed to

encourage parties to diligently monitor the status of their

cases so as to protect their appellate rights.”    Id.

     In sum, Plaintiff’s Rule 60(b) motion is untimely, it does

not present “extraordinary circumstances” for the Court to

reconsider its substantive analysis, and it is not the proper

vehicle to reset Plaintiff’s time to appeal, even if the Rule

60(b) motion were construed as one brought pursuant to Appellate

Rules 4(a)(5) or 4(a)(6).   The relief requested in Plaintiff’s

motion must be denied in its entirety.

     (2)   MOTION To File, New Federal Judge, Chief Of Federal
           [136]
     (3)   MOTION For Oral Argument and Trial [137]
     (4)   MOTION For Oral Argument and Trial [138]

     Plaintiff’s three other motions ask that the Court hold

oral argument on his underlying claims, and also seek this

Court’s recusal.   Because Plaintiff’s case has been closed and

his request to reactive his case has been denied, there is no

pending matter about which to hold oral argument.    Plaintiff’s

motions requesting oral argument must be denied.

     For Plaintiff’s request seeking this Court’s recusal, a

determination regarding recusal is within the sound discretion

of the trial court judge.   United States v. Wilensky, 757 F.2d

594, 599–600 (3d Cir. 1985).   The two principal statutes which


                                12
address judicial recusal are 28 U.S.C. §§ 144 and 455.       Under 28

U.S.C. § 144, recusal must occur “[w]henever a party to any

proceeding in a district court makes and files a timely and

sufficient affidavit that the judge before whom the matter is

pending has a personal bias or prejudice either against him or

in favor of any adverse party.”    28 U.S.C. § 144.     A

“substantial burden is imposed on the party filing an affidavit

of prejudice to demonstrate that the judge is not impartial.”

Ali v. United States, 2015 WL 6502108, at *1 (D.N.J. 2015)

(citing Frolow v. Wilson Sporting Goods Co., 2011 WL 1337513, at

*2 (D.N.J. 2011) (citation omitted); Kilkeary v. United States,

2015 WL 3798061, at *4 (D.N.J. 2015)).

     Alternatively, § 455(a) provides, in pertinent part, that

“[a]ny justice, judge, or magistrate of the United States shall

disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.”       28 U.S.C. § 455(a).   “The test

for recusal under § 455(a) is whether a reasonable person, with

knowledge of all the facts, would conclude that the judge's

impartiality might reasonably be questioned.”       Allen v. Parkland

Sch. Dist., 230 F. App'x 189, 193 (3d Cir. 2007) (citing In re

Kensington Int'l Ltd., 368 F.3d 211, 220 (3d Cir. 2004)).

     Plaintiff accuses this Court of defrauding Plaintiff of a

fair civil process.   Plaintiff also argues that this Court must

be recused from his case because the undersigned is a defendant

                                  13
in a separate action filed by Plaintiff.    Plaintiff cites to

Civil Action 18-11955, EDWARDS v. THE HILLMAN GROUP, COMPANY et

al., which arises out of the same factual allegations as this

case.   The undersigned is not a named defendant in that case,

however, and “The Hillman Group” is alleged to be the

manufacturer of the combination lock which was used by his

cellmate to beat him. 2

     Plaintiff’s arguments do not satisfy the high standard a

litigant must meet to require recusal.   “[W]here, as here, a

litigant is simply dissatisfied with the District Court’s legal

rulings,” “neither [§ 144 nor § 455] “provides a basis for

recusal.”   Hairston v. Miller, 646 F. App’x 184, 188 (3d Cir.

2016) (citing Securacomm Consulting, Inc. v. Securacom Inc., 224

F.3d 273, 278 (3d Cir. 2000) (“We have repeatedly stated that a

party’s displeasure with legal rulings does not form an adequate

basis for recusal.”); Petrossian v. Cole, 613 F. App’x 109, 112

(3d Cir. 2015) (“Neither of these statutes provide a basis for

recusal where a litigant is simply displeased, as Petrossian was

(and is), with a prior adverse ruling.”).    Moreover, “the mere

fact that [a judge] may be one of the numerous federal judges

that [a litigant] has filed suit against is not sufficient to




2 In Civil Action 18-11955, EDWARDS v. THE HILLMAN GROUP, COMPANY
et al., pending are two motions: “MOTION on Resignment” and
“MOTION for Trial, Impeachment.”
                                14
establish that . . . recusal from his case is warranted under 28

U.S.C. § 144 or § 455(a).”   Azubuko v. Royal, 443 F.3d 302, 304

(3d Cir. 2006); see also Mina v. Chester County, 679 F. App’x

192, 196 (3d Cir. 2017) (“Mina sought to name the District Judge

as a defendant in the action (in an unauthorized amendment to

the complaint) (and has since filed suit against him).    However,

the addition of the District Judge’s name to the long list of

conspirators, which already included other judges that had ruled

against Mina, was an attempt to bring a baseless suit against

the District Judge. It was not a basis for recusal.”).

     Plaintiff’s motion to recuse will be denied.

                             CONCLUSION

     For the reasons expressed above, Plaintiff’s four motions

are without merit, and, accordingly, Plaintiff’s motions must be

denied.

     An appropriate Order will be entered.




Date: December 4, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 15
